Exhibit 10.10

THE FRESH MARKET, INC.

2010 OMNIBUS INCENTIVE COMPENSATION PLAN

SECTION 1. Purpose. The purpose of this 2010 Omnibus Incentive Compensation Plan
(the “Plan”) is to promote the interests of The Fresh Market, Inc. and its
stockholders by (a) attracting and retaining exceptional directors, officers,
employees and consultants (including prospective directors, officers, employees
and consultants) of the Company (as defined below) and its Affiliates (as
defined below) and (b) enabling such individuals to participate in the growth
and financial success of the Company.

SECTION 2. Definitions. As used herein, the following terms shall have the
meanings set forth below:

“Affiliate” means (a) any entity that, directly or indirectly, is controlled by,
controls or is under common control with, the Company and/or (b) any entity in
which the Company has a significant equity interest, in either case, as
determined by the Committee.

“Award” means any award that is permitted under Section 6 and granted under the
Plan.

“Award Agreement” means any written or electronic agreement, contract or other
instrument or document evidencing any Award, which may (but need not) require
execution or acknowledgment by a Participant.

“Board” means the Board of Directors of the Company.

“Cash Incentive Award” means an Award (a) that is granted pursuant to
Section 6(f), (b) that is settled in cash and (c) the value of which is set by
the Committee and is not calculated by reference to the Fair Market Value of
Shares.

“Change of Control” shall (a) have the meaning set forth in an Award Agreement
or (b) if there is no definition set forth in an Award Agreement, mean the
occurrence of any of the following events:

(i) during any period of 24 consecutive calendar months, individuals who were
directors of the Company on the first day of such period (the “Incumbent
Directors”) cease for any reason to constitute a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
first day of such period whose election, or nomination for election, by the
Company’s stockholders was approved by a vote of at least a majority of the
Incumbent Directors shall be considered as though such individual were an
Incumbent Director, but excluding, for purposes of this proviso, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened proxy contest with respect to election or removal of directors or
other actual or threatened solicitation of proxies or consents by or on behalf
of a “person” (as such term is used in Section 13(d) of the Exchange Act) (a
“Person”), in each case, other than the Board or any one or more Specified
Stockholders;



--------------------------------------------------------------------------------

(ii) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving (x) the Company or (y) any of
its Subsidiaries, but in the case of this clause (y) only if Company Voting
Securities are issued or issuable, or the sale or other disposition of all or
substantially all the assets of the Company to an entity that is not an
Affiliate (each of the foregoing events being hereinafter referred to as a
“Reorganization”), in each case, unless, immediately following such
Reorganization, (1) all or substantially all the individuals and entities who
were the “beneficial owners” (as such term is defined in Rule 13d-3 under the
Exchange Act (or a successor rule thereto)) of the securities eligible to vote
for the election of the Board (“Company Voting Securities”) outstanding
immediately prior to the consummation of such Reorganization continue to
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the then outstanding voting securities of the corporation or other
entity resulting from such Reorganization (including a corporation that, as a
result of such transaction, owns the Company or all or substantially all the
Company’s assets either directly or through one or more subsidiaries) (the
“Continuing Company”) in substantially the same proportions as their ownership,
immediately prior to the consummation of such Reorganization, of the outstanding
Company Voting Securities (excluding, for purposes of determining such
proportions, any outstanding voting securities of the Continuing Company that
such beneficial owners hold immediately following the consummation of the
Reorganization as a result of their ownership prior to such consummation of
voting securities of any corporation or other entity involved in or forming part
of such Reorganization other than the Company), (2) no Person (excluding (x) any
employee benefit plan (or related trust) sponsored or maintained by the
Continuing Company or any corporation controlled by the Continuing Company and
(y) any one or more Specified Stockholders) beneficially owns, directly or
indirectly, 20% or more of the combined voting power of the then outstanding
voting securities of the Continuing Company and (3) at least a majority of the
members of the board of directors of the Continuing Company (or equivalent body)
were Incumbent Directors at the time of the execution of the definitive
agreement providing for such Reorganization or, in the absence of such an
agreement, at the time at which approval of the Board was obtained for such
Reorganization;

(iii) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company unless such liquidation or dissolution is part of a
transaction or series of transactions described in paragraph (ii) above that
does not otherwise constitute a Change of Control; or

(iv) any Person, corporation or other entity or “group” (as used in
Section 14(d)(2) of the Exchange Act) (other than (A) the Company, (B) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or an Affiliate, (C) any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of the voting power of the Company Voting Securities or (D) any one or
more Specified Stockholders) becomes the beneficial owner, directly or

 

2



--------------------------------------------------------------------------------

indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company Voting Securities; provided, however, that
for purposes of this subparagraph (iv), the following acquisitions shall not
constitute a Change of Control: (x) any acquisition directly from the Company,
(y) any acquisition by an underwriter temporarily holding such Company Voting
Securities pursuant to an offering of such securities or (z) any acquisition
pursuant to a Reorganization that does not constitute a Change of Control for
purposes of subparagraph (ii) above.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto, and the regulations promulgated thereunder.

“Committee” means the Compensation Committee of the Board or a subcommittee
thereof, or such other committee of the Board as may be designated by the Board
to administer the Plan.

“Company” means The Fresh Market, Inc., a corporation organized under the laws
of Delaware, together with any successor thereto.

“Deferred Share Unit” means an Award (a) that is granted pursuant to
Section 6(e) and (b) that represents an unfunded and unsecured promise to
deliver Shares in accordance with the terms of the applicable Award Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute thereto, and the regulations promulgated
thereunder.

“Exercise Price” means (a) in the case of each Option, the price specified in
the applicable Award Agreement as the price-per-Share at which Shares may be
purchased pursuant to such Option or (b) in the case of each SAR, the price
specified in the applicable Award Agreement as the reference price-per-Share
used to calculate the amount payable to the applicable Participant pursuant to
such SAR.

“Fair Market Value” means, except as otherwise provided in the applicable Award
Agreement, (a) with respect to any property other than Shares, the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee and (b) with respect to Shares as
of any date, (i) the closing per-share sales price of the Shares (A) as reported
by NASDAQ for such date or (B) if the Shares are listed on any other national
stock exchange, as reported on the stock exchange composite tape for securities
traded on such stock exchange for such date or, with respect to each of clauses
(A) and (B), if there were no sales on such date, on the closest preceding date
on which there were sales of Shares or (ii) in the event there shall be no
public market for the Shares on such date, the fair market value of the Shares
as determined in good faith by the Committee.

“Incentive Stock Option” means an option to purchase Shares from the Company
that (a) is granted under Section 6(b) of the Plan and (b) is intended to
qualify for special Federal income tax treatment pursuant to Sections 421 and
422 of the Code, as

 

3



--------------------------------------------------------------------------------

now constituted or subsequently amended, or pursuant to a successor provision of
the Code, and which is so designated in the applicable Award Agreement.

“NASDAQ” means the NASDAQ Global Select Market.

“Nonqualified Stock Option” means an option to purchase Shares from the Company
that (a) is granted under Section 6(b) of the Plan and (b) is not an Incentive
Stock Option.

“Option” means an Incentive Stock Option or a Nonqualified Stock Option or both,
as the context requires.

“Participant” means any director, officer, employee or consultant (including any
prospective director, officer, employee or consultant) of the Company or its
Affiliates who is eligible for an Award under Section 5 and who is selected by
the Committee to receive an Award under the Plan or who receives a Substitute
Award pursuant to Section 4(c).

“Performance Compensation Award” means any Award designated by the Committee as
a Performance Compensation Award pursuant to Section 6(g) of the Plan.

“Performance Criteria” means the criterion or criteria that the Committee shall
select for purposes of establishing the Performance Goal(s) for a Performance
Period with respect to any Performance Compensation Award or Cash Incentive
Award under the Plan.

“Performance Formula” means, for a Performance Period, the one or more objective
formulas applied against the relevant Performance Goal to determine, with regard
to the Performance Compensation Award or Cash Incentive Award of a particular
Participant, whether all, some portion but less than all, or none of such Award
has been earned for the Performance Period.

“Performance Goal” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria.

“Performance Period” means the one or more periods of time as the Committee may
select over which the attainment of one or more Performance Goals shall be
measured for the purpose of determining a Participant’s right to and the payment
of a Performance Compensation Award or Cash Incentive Award.

“Restricted Share” means a Share that is granted under Section 6(d) of the Plan
that is subject to certain transfer restrictions, forfeiture provisions and/or
other terms and conditions specified herein and in the applicable Award
Agreement.

“RSU” means a restricted stock unit Award that is granted under Section 6(d) of
the Plan and is designated as such in the applicable Award Agreement and that
represents an unfunded and unsecured promise to deliver Shares, cash, other
securities,

 

4



--------------------------------------------------------------------------------

other Awards or other property in accordance with the terms of the applicable
Award Agreement.

“Rule 16b-3” means Rule 16b-3 as promulgated and interpreted by the SEC under
the Exchange Act or any successor rule or regulation thereto as in effect from
time to time.

“SAR” means a stock appreciation right Award that is granted under Section 6(c)
of the Plan and that represents an unfunded and unsecured promise to deliver
Shares, cash, other securities, other Awards or other property equal in value to
the excess, if any, of the Fair Market Value per Share over the Exercise Price
per Share of the SAR, subject to the terms of the applicable Award Agreement.

“SEC” means the Securities and Exchange Commission or any successor thereto and
shall include the staff thereof.

“Shares” means shares of common stock of the Company, $0.01 par value, or such
other securities of the Company (a) into which such shares shall be changed by
reason of a recapitalization, merger, consolidation, split-up, combination,
exchange of shares or other similar transaction or (b) as may be determined by
the Committee pursuant to Section 4(b).

“Specified Stockholder” means (i) Ray Berry and the Estate of Beverly Berry;
(ii) any spouse of Ray Berry; (iii) the lineal descendents of Ray Berry;
(iv) the spouses and children, including adopted children, of the lineal
descendents of Ray Berry; (v) any trust for the direct or indirect benefit of,
exclusively, any persons named in clauses (i) through (iv); and (vi) any entity
in which all the equity interests are owned by persons named in clauses
(i) through (v).

“Subsidiary” means any entity in which the Company, directly or indirectly,
possesses 50% or more of the total combined voting power of all classes of its
stock.

“Substitute Awards” shall have the meaning specified in Section 4(c).

“Treasury Regulations” means all proposed, temporary and final regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

SECTION 3. Administration. (a) Composition of the Committee. The Plan shall be
administered by the Board or the Committee.

(b) Authority of the Committee. Subject to the terms of the Plan and applicable
law, and in addition to the other express powers and authorizations conferred on
the Committee by the Plan, the Committee shall have discretion to administer the
Plan, including the authority to (i) designate Participants, (ii) determine the
type or types of Awards to be granted to a Participant, (iii) determine the
number of Shares to be covered by, or with respect to which payments, rights or
other matters are to be

 

5



--------------------------------------------------------------------------------

calculated in connection with, Awards, (iv) determine the terms and conditions
of any Awards, (v) determine the vesting schedules of Awards and, if certain
performance criteria must be attained in order for an Award to vest or be
settled or paid, establish such performance criteria and certify whether, and to
what extent, such performance criteria have been attained, (vi) determine
whether, to what extent and under what circumstances Awards may be settled or
exercised in cash, Shares, other securities, other Awards or other property, or
canceled, forfeited or suspended and the method or methods by which Awards may
be settled, exercised, canceled, forfeited or suspended, (vii) determine
whether, to what extent and under what circumstances cash, Shares, other
securities, other Awards, other property and other amounts payable with respect
to an Award shall be deferred either automatically or at the election of the
holder thereof or of the Committee, (viii) interpret, administer, reconcile any
inconsistency in, correct any default in and/or supply any omission in, the Plan
and any instrument or agreement relating to, or Award made under, the Plan,
(ix) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan, (x) accelerate the vesting or exercisability of, payment for or lapse of
restrictions on, Awards and (xi) make any other determination and take any other
action that the Committee deems necessary or desirable for the administration of
the Plan.

(c) Committee Decisions. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations and other decisions under or with
respect to the Plan or any Award shall be within the discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon all Persons, including the Company, any Affiliate, any Participant, any
holder or beneficiary of any Award and any stockholder.

(d) Indemnification. No member of the Board, the Committee or any employee of
the Company (each such person, a “Covered Person”) shall be liable for any
action taken or omitted to be taken or any determination made in good faith with
respect to the Plan or any Award hereunder. Each Covered Person shall be
indemnified and held harmless by the Company from and against (i) any loss,
cost, liability or expense (including attorneys’ fees) that may be imposed upon
or incurred by such Covered Person in connection with or resulting from any
action, suit or proceeding to which such Covered Person may be a party or in
which such Covered Person may be involved by reason of any action taken or
omitted to be taken under the Plan or any Award Agreement and (ii) any and all
amounts paid by such Covered Person, with the Company’s approval, in settlement
thereof, or paid by such Covered Person in satisfaction of any judgment in any
such action, suit or proceeding against such Covered Person; provided that the
Company shall have the right, at its own expense, to assume and defend any such
action, suit or proceeding, and, once the Company gives notice of its intent to
assume the defense, the Company shall have sole control over such defense with
counsel of the Company’s choice. The foregoing right of indemnification shall
not be available to a Covered Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case not
subject to further appeal, determines that the acts or omissions of such Covered
Person giving rise to the indemnification claim resulted from such Covered
Person’s bad faith, fraud or willful criminal act or omission or that such right
of indemnification is otherwise prohibited by law or by the Company’s

 

6



--------------------------------------------------------------------------------

Restated Certificate of Incorporation or Amended and Restated Bylaws, in each
case, as may be amended from time to time. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which Covered Persons may be entitled under the Company’s Restated Certificate
of Incorporation or Amended and Restated Bylaws, as a matter of law, or
otherwise, or any other power that the Company may have to indemnify such
persons or hold them harmless.

(e) Delegation of Authority to Officers. The Committee may delegate, on such
terms and conditions as it determines in its discretion, to one or more officers
of the Company the authority to make grants of Awards to officers (other than
any officer subject to Section 16 of the Exchange Act), employees and
consultants of the Company and its Affiliates (including any prospective officer
(other than any such officer who is expected to be subject to Section 16 of the
Exchange Act), employee or consultant) and all necessary and appropriate
decisions and determinations with respect thereto.

(f) Awards to Directors. Notwithstanding anything to the contrary contained
herein, the Board may, in its discretion, at any time and from time to time,
grant Awards to non-employee directors or administer the Plan with respect to
such Awards. In any such case, the Board shall have all the authority and
responsibility granted to the Committee herein.

SECTION 4. Shares Available for Awards; Cash Payable Pursuant to Awards.
(a) Shares and Cash Available. Subject to adjustment as provided in
Section 4(b), the maximum aggregate number of Shares that may be delivered
pursuant to Awards granted under the Plan shall be equal to 3,500,000 (such
amount, the “Plan Share Limit”), of which 3,500,000 Shares may be delivered
pursuant to Incentive Stock Options granted under the Plan (such amount, the
“Plan ISO Limit”). Subject to adjustment as provided in Section 4(b), each Share
with respect to which an Award that can be settled in Shares is granted under
the Plan shall reduce the Plan Share Limit by one Share. Awards that are
required to be settled in cash shall not reduce the Plan Share Limit. If any
Award granted under the Plan is forfeited (or otherwise expires, terminates or
is canceled without the delivery of all Shares subject thereto) or settled other
than wholly by delivery of Shares (including cash settlement), then, in any such
case, any number of Shares subject to such Award that were not issued with
respect to such Award shall not be treated as issued for purposes of this
Section 4(a) and the Plan Share Limit shall be increased by such number of
Shares. If Shares issued upon exercise, vesting or settlement of an Award, or
Shares owned by a Participant, are surrendered or tendered to the Company in
payment of the Exercise Price of an Award or any taxes required to be withheld
in respect of an Award, in each case in accordance with the terms and conditions
of the Plan and any applicable Award Agreement, the Plan Share Limit shall be
increased by such number of surrendered or tendered Shares; provided that the
Plan ISO Limit shall not increase as a result of such surrender or tendering.
With respect to Awards that are intended to qualify as “qualified
performance-based compensation” under Section 162(m) of the Code, subject to
adjustment as provided in Section 4(b), (1) in the case of Awards that are
settled in Shares, the maximum aggregate number of Shares with respect to which
Awards may be granted to any Participant in any fiscal year of the Company under
the Plan shall be 500,000 (such amount, the “Annual Individual

 

7



--------------------------------------------------------------------------------

Plan Share Limit”), and (2) in the case of Awards that are settled in cash based
on the Fair Market Value of a Share, the maximum aggregate amount of cash that
may be paid pursuant to Awards granted to any Participant in any fiscal year of
the Company under the Plan shall be equal to the per-Share Fair Market Value as
of the relevant vesting, payment or settlement date multiplied by the Annual
Individual Plan Share Limit. In the case of all Awards other than those
described in the preceding sentence, the maximum aggregate amount of cash and
other property (valued at its Fair Market Value) other than Shares that may be
paid or delivered pursuant to Awards under the Plan to any Participant in any
fiscal year of the Company shall be equal to $4,000,000.

(b) Adjustments for Changes in Capitalization and Similar Events. (i) In the
event of any extraordinary dividend or other extraordinary distribution (whether
in the form of cash, Shares, other securities or other property),
recapitalization, rights offering, stock split, reverse stock split, split-up or
spin-off, the Committee shall, in the manner determined by the Committee to be
appropriate or desirable, adjust any or all of (A) the number of Shares or other
securities of the Company (or number and kind of other securities or property)
with respect to which Awards may be granted, including (1) the Plan Share Limit,
(2) the Plan ISO Limit and (3) the Annual Individual Plan Share Limit, and
(B) the terms of any outstanding Award, including (1) the number of Shares or
other securities of the Company (or number and kind of other securities or
property) subject to outstanding Awards or to which outstanding Awards relate
and (2) the Exercise Price, if applicable, with respect to any Award.

(ii) In the event that the Committee determines that any reorganization, merger,
consolidation, combination, repurchase or exchange of Shares or other securities
of the Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event
affects the Shares (including any Change of Control) such that an adjustment is
determined by the Committee in its discretion to be appropriate or desirable,
then the Committee may (A) in such manner as it may deem appropriate or
desirable, adjust any or all of (1) the number of Shares or other securities of
the Company (or number and kind of other securities or property) with respect to
which Awards may be granted, including (X) the Plan Share Limit, (Y) the Plan
ISO Limit and (Z) the Annual Individual Plan Share Limit, and (2) the terms of
any outstanding Award, including (X) the number of Shares or other securities of
the Company (or number and kind of other securities or property) subject to
outstanding Awards or to which outstanding Awards relate and (Y) the Exercise
Price, if applicable, with respect to any Award, (B) if deemed appropriate or
desirable by the Committee, make provision for a cash payment to the holder of
an outstanding Award in consideration for the cancelation of such Award,
including, in the case of an outstanding Option or SAR, a cash payment to the
holder of such Option or SAR in consideration for the cancelation of such Option
or SAR in an amount equal to the excess, if any, of the Fair Market Value (as of
a date specified by the Committee) of the Shares subject to such Option or SAR
over the aggregate Exercise Price of such Option or SAR and (C) if deemed
appropriate or desirable by the Committee, cancel and terminate any Option or
SAR having a per-Share Exercise Price equal to, or in excess of, the Fair Market
Value of a Share subject to such Option or SAR without any payment or
consideration therefor.

 

8



--------------------------------------------------------------------------------

(c) Substitute Awards. Awards may, in the discretion of the Committee, be
granted under the Plan in assumption of, or in substitution for, outstanding
awards previously granted by the Company or any of its Affiliates or a company
acquired by the Company or any of its Affiliates or with which the Company or
any of its Affiliates combines (“Substitute Awards”); provided, however, that in
no event may any Substitute Award be granted in a manner that would violate the
prohibitions on repricing of Options and SARs, as set forth in clauses (i),
(ii) and (iii) of Section 7(b). The number of Shares underlying any Substitute
Awards shall be counted against the Plan Share Limit; provided, however, that
Substitute Awards issued in connection with the assumption of, or in
substitution for, outstanding awards previously granted by an entity that is
acquired by the Company or any of its Affiliates or with which the Company or
any of its Affiliates combines shall not be counted against the Plan Share
Limit; provided further, however, that Substitute Awards issued in connection
with the assumption of, or in substitution for, outstanding stock options
intended to qualify for special tax treatment under Sections 421 and 422 of the
Code that were previously granted by an entity that is acquired by the Company
or any of its Affiliates or with which the Company or any of its Affiliates
combines shall be counted against the maximum aggregate number of Shares
available for Incentive Stock Options under the Plan.

(d) Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to
an Award may consist, in whole or in part, of authorized and unissued Shares or
of treasury Shares.

SECTION 5. Eligibility. Any director, officer, employee or consultant (including
any prospective director, officer, employee or consultant) of the Company or any
of its Affiliates shall be eligible to be designated a Participant.

SECTION 6. Awards. (a) Types of Awards. Awards may be made under the Plan in the
form of (i) Options, (ii) SARs, (iii) Restricted Shares, (iv) RSUs, (v) Deferred
Share Units, (vi) other equity-based or equity-related Awards that the Committee
determines are consistent with the purpose of the Plan and the interests of the
Company, (vii) Cash Incentive Awards and (viii) Performance Compensation Awards.
Awards may be granted in tandem with other Awards. No Incentive Stock Option
(other than an Incentive Stock Option that may be assumed or issued by the
Company in connection with a transaction to which Section 424(a) of the Code
applies) may be granted to a person who is ineligible to receive an Incentive
Stock Option under the Code.

(b) Options. (i) Grant. Subject to the provisions of the Plan, the Committee
shall have discretion to determine (A) the Participants to whom Options shall be
granted, (B) subject to Section 4(a), the number of Shares subject to each
Option to be granted to each Participant, (C) whether each Option shall be an
Incentive Stock Option or a Nonqualified Stock Option and (D) the terms and
conditions of each Option, including the vesting criteria, term, methods of
exercise and methods and form of settlement. In the case of Incentive Stock
Options, the terms and conditions of such grants shall be subject to and comply
with such rules as may be prescribed by Section 422 of the Code and any
regulations related thereto, as may be amended from time to

 

9



--------------------------------------------------------------------------------

time. Each Option granted under the Plan shall be a Nonqualified Stock Option
unless the applicable Award Agreement expressly states that the Option is
intended to be an Incentive Stock Option. If an Option is intended to be an
Incentive Stock Option, and if, for any reason, such Option (or any portion
thereof) shall not qualify as an Incentive Stock Option, then, to the extent of
such nonqualification, such Option (or portion thereof) shall be regarded as a
Nonqualified Stock Option appropriately granted under the Plan; provided that
such Option (or portion thereof) otherwise complies with the Plan’s requirements
relating to Nonqualified Stock Options.

(ii) Exercise Price. The Exercise Price of each Share covered by each Option
shall be not less than 100% of the Fair Market Value of such Share (determined
as of the date the Option is granted); provided, however, in the case of each
Incentive Stock Option granted to an employee who, at the time of the grant of
such Option, owns stock representing more than 10% of the voting power of all
classes of stock of the Company or any Affiliate, the per-Share Exercise Price
shall be no less than 110% of the Fair Market Value per Share on the date of the
grant. Each Option is, unless otherwise specified by the Committee, intended to
qualify as “qualified performance-based compensation” under Section 162(m) of
the Code.

(iii) Vesting and Exercise. Each Option shall be vested and exercisable at such
times, in such manner and subject to such terms and conditions as the Committee
may, in its discretion, specify in the applicable Award Agreement or thereafter.
Except as otherwise specified by the Committee in the applicable Award
Agreement, each Option may only be exercised to the extent that it has already
vested at the time of exercise. Except as otherwise specified by the Committee
in the applicable Award Agreement, each Option shall become vested and
exercisable with respect to 25% of the Shares subject to such Option on each of
the first four anniversaries of the date of grant. Each Option shall be deemed
to be exercised when written or electronic notice of such exercise has been
given to the Company in accordance with the terms of the Award by the person
entitled to exercise the Award and full payment pursuant to Section 6(b)(iv) for
the Shares with respect to which the Award is exercised has been received by the
Company. Exercise of each Option in any manner shall result in a decrease in the
number of Shares that thereafter may be available for sale under the Option. The
Committee may impose such conditions with respect to the exercise of each
Option, including any conditions relating to the application of Federal or state
securities laws, as it may deem necessary or advisable.

(iv) Payment. (A) No Shares shall be delivered pursuant to any exercise of an
Option until payment in full of the aggregate Exercise Price therefor is
received by the Company, and the Participant has paid to the Company (or the
Company has withheld in accordance with Section 9(l)) an amount equal to any
Federal, state, local and foreign income and employment taxes required to be
withheld. Such payments may be made in cash (or its equivalent) or, in the
Committee’s discretion, (1) by exchanging Shares owned by the Participant (which
are not the subject of any pledge or other security interest), (2) if there
shall be a public market for the Shares at such time, subject to such rules as
may be established by the Committee, through delivery of irrevocable
instructions to a broker to sell the Shares otherwise deliverable upon the
exercise of the

 

10



--------------------------------------------------------------------------------

Option and to deliver cash promptly to the Company, (3) by having the Company
withhold Shares from the Shares otherwise issuable pursuant to the exercise of
the Option or (4) through any other method (or combination of methods) as
approved by the Committee; provided that the combined value of all cash and cash
equivalents and the Fair Market Value of any such Shares so tendered to the
Company, together with any Shares withheld by the Company in accordance with
this Section 6(b)(iv) or Section 9(l), as of the date of such tender, is at
least equal to such aggregate Exercise Price and the amount of any Federal,
state, local or foreign income or employment taxes required to be withheld, if
applicable.

(B) Wherever in the Plan or any Award Agreement a Participant is permitted to
pay the Exercise Price of an Option or taxes relating to the exercise of an
Option by delivering Shares, the Participant may, subject to procedures
satisfactory to the Committee, satisfy such delivery requirement by presenting
proof of beneficial ownership of such Shares, in which case the Company shall
treat the Option as exercised without further payment and shall withhold such
number of Shares from the Shares acquired by the exercise of the Option.

(v) Expiration. Except as otherwise set forth in the applicable Award Agreement,
each Option shall expire immediately, without any payment, upon the earlier of
(A) the tenth anniversary of the date the Option is granted and (B) three months
after the date the Participant who is holding the Option ceases to be a
director, officer, employee or consultant of the Company or one of its
Affiliates. In no event may an Option be exercisable after the tenth anniversary
of the date the Option is granted.

(c) SARs. (i) Grant. Subject to the provisions of the Plan, the Committee shall
have discretion to determine (A) the Participants to whom SARs shall be granted,
(B) subject to Section 4(a), the number of SARs to be granted to each
Participant, (C) the Exercise Price thereof and (D) the terms and conditions of
each SAR, including the vesting criteria, term, methods of exercise and methods
and form of settlement.

(ii) Exercise Price. The Exercise Price of each Share covered by a SAR shall be
not less than 100% of the Fair Market Value of such Share (determined as of the
date the SAR is granted). Each SAR is, unless otherwise specified by the
Committee, intended to qualify as “qualified performance-based compensation”
under Section 162(m) of the Code.

(iii) Vesting and Exercise. Each SAR shall entitle the Participant to receive an
amount upon exercise equal to the excess, if any, of the Fair Market Value of a
Share on the date of exercise of the SAR over the Exercise Price thereof. The
Committee shall determine, in its discretion, whether a SAR shall be settled in
cash, Shares, other securities, other Awards, other property or a combination of
any of the foregoing. Each SAR shall be vested and exercisable at such times, in
such manner and subject to such terms and conditions as the Committee may, in
its discretion, specify in the applicable Award Agreement or thereafter. Except
as otherwise specified by the Committee in the

 

11



--------------------------------------------------------------------------------

applicable Award Agreement, each SAR shall become vested with respect to 25% of
the Shares subject to such SAR on each of the first four anniversaries of the
date of grant.

(iv) Expiration. Except as otherwise set forth in the applicable Award
Agreement, each SAR shall expire immediately, without any payment, upon the
earlier of (A) the tenth anniversary of the date the SAR is granted and
(B) three months after the date the Participant who is holding the SAR ceases to
be a director, officer, employee or consultant of the Company or one of its
Affiliates. In no event may a SAR be exercisable after the tenth anniversary of
the date the SAR is granted.

(d) Restricted Shares and RSUs. (i) Grant. Subject to the provisions of the
Plan, the Committee shall have discretion to determine (A) the Participants to
whom Restricted Shares and RSUs shall be granted, (B) subject to Section 4(a),
the number of Restricted Shares and RSUs to be granted to each Participant,
(C) the duration of the period during which, and the conditions, if any, under
which, the Restricted Shares and RSUs may vest or may be forfeited to the
Company and (D) the terms and conditions of each such Award, including the
vesting criteria, term, methods of exercise and methods and form of settlement.

(ii) Transfer Restrictions. No Restricted Share may be sold, assigned,
transferred, pledged or otherwise encumbered except as provided in the Plan or
as may be provided in the applicable Award Agreement. Each Restricted Share may
be evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Shares are registered in the name of the applicable
Participant, such certificates must bear an appropriate legend referring to the
terms, conditions and restrictions applicable to such Restricted Shares, and the
Company may, at its discretion, retain physical possession of such certificates
until such time as all applicable restrictions lapse.

(iii) Payment/Lapse of Restrictions. Each RSU shall be granted with respect to a
specified number of Shares (or a number of Shares determined pursuant to a
specified formula) or shall have a value equal to the Fair Market Value of a
specified number of Shares (or a number of Shares determined pursuant to a
specified formula). RSUs shall be paid in cash, Shares, other securities, other
Awards or other property, as determined in the discretion of the Committee, upon
the lapse of restrictions applicable thereto, or otherwise in accordance with
the applicable Award Agreement. Except as otherwise specified by the Committee
in the applicable Award Agreement, Restricted Shares and RSUs shall become
vested with respect to 25% of the Shares subject to such Awards on each of the
first four anniversaries of the date of grant. If a Restricted Share or an RSU
is intended to qualify as “qualified performance-based compensation” under
Section 162(m) of the Code, all requirements set forth in Section 6(g) must be
satisfied in order for the restrictions applicable thereto to lapse.

(e) Other Stock-Based Awards. Subject to the provisions of the Plan, the
Committee shall have discretion to grant to Participants other equity-based or
equity-related Awards (including Deferred Share Units and fully vested Shares)
(whether payable in cash, equity or otherwise) in such amounts and subject to
such terms and conditions as the Committee shall determine.

 

12



--------------------------------------------------------------------------------

(f) Cash Incentive Awards. (i) Grant. Subject to the provisions of the Plan, the
Committee shall have discretion to determine (A) the Participants to whom Cash
Incentive Awards shall be granted, (B) subject to Section 4(a), the number of
Cash Incentive Awards to be granted to each Participant, (C) the duration of the
period during which, and the conditions, if any, under which, the Cash Incentive
Awards may vest or may be forfeited to the Company and (D) the other terms and
conditions of the Cash Incentive Awards. Each Cash Incentive Award shall have an
initial value that is established by the Committee at the time of grant. The
Committee shall set performance goals or other payment conditions in its
discretion, which, depending on the extent to which they are met during a
specified performance period, shall determine the number and/or value of Cash
Incentive Awards that shall be paid to the Participant.

(ii) Earning of Cash Incentive Awards. Subject to the provisions of the Plan,
after the applicable vesting period has ended, the holder of Cash Incentive
Awards shall be entitled to receive a payout of the number and value of Cash
Incentive Awards earned by the Participant over the specified performance
period, to be determined by the Committee, in its discretion, as a function of
the extent to which the corresponding performance goals or other conditions to
payment have been achieved.

(iii) Payment. If a Cash Incentive Award is intended to qualify as “qualified
performance-based compensation” under Section 162(m) of the Code, all
requirements set forth in Section 6(g) must be satisfied in order for a
Participant to be entitled to payment.

(g) Performance Compensation Awards. (i) General. The Committee shall have the
authority, at the time of grant of any Award, to designate such Award (other
than an Option or SAR) as a Performance Compensation Award in order for such
Award to qualify as “qualified performance-based compensation” under
Section 162(m) of the Code. Options and SARs granted under the Plan shall not be
included among Awards that are designated as Performance Compensation Awards
under this Section 6(g).

(ii) Eligibility. The Committee shall, in its discretion, designate within the
first 90 days of a Performance Period (or, if shorter, within the maximum period
allowed under Section 162(m) of the Code) which Participants shall be eligible
to receive Performance Compensation Awards in respect of such Performance
Period.

(iii) Discretion of the Committee with Respect to Performance Compensation
Awards. With regard to a particular Performance Period, the Committee shall have
discretion to select (A) the length of such Performance Period, (B) the type(s)
of Performance Compensation Awards to be issued, (C) the Performance Criteria
that shall be used to establish the Performance Goal(s), (D) the kind(s) and/or
level(s) of the Performance Goal(s) that is (are) to apply to the Company or any
of its Subsidiaries, Affiliates, divisions or operational units, or any
combination of the foregoing, and (E) the Performance Formula. Within the first
90 days of a Performance Period (or, if shorter, within the maximum period
allowed under Section 162(m) of the Code), the Committee shall, with regard to
the Performance Compensation Awards to be issued for such

 

13



--------------------------------------------------------------------------------

Performance Period, exercise its discretion with respect to each of the matters
enumerated in the immediately preceding sentence and record the same in writing.

(iv) Performance Criteria. Notwithstanding the foregoing, the Performance
Criteria that shall be used to establish the Performance Goal(s) with respect to
Performance Compensation Awards shall be based on the attainment of specific
levels of performance of the Company or any of its Subsidiaries, Affiliates,
divisions or operational units, or any combination of the foregoing, and shall
be limited to the following: (A) share price, (B) net income or earnings before
or after taxes (including earnings before interest, taxes, depreciation and/or
amortization), (C) operating income, (D) earnings per share (including specified
types or categories thereof), (E) cash flow (including specified types or
categories thereof), (F) cash flow return on capital, (G) revenues (including
specified types or categories thereof), (H) return measures (including specified
types or categories thereof), (I) sales or product volume, (J) inventory turns,
(K) working capital, (L) gross or net profitability/profit margins,
(M) objective measures of productivity or operating efficiency, (N) costs
(including specified types or categories thereof), (O) budgeted expenses
(operating and capital), (P) market share (in the aggregate or by segment),
(Q) level or amount of acquisitions, (R) economic value-added, (S) enterprise
value, (T) book value, (U) customer satisfaction survey results, (V) objective
measures related to store openings, relocatings and remodelings (including
number, cost, timeline, productivity and operating efficiency) and (W) objective
measures related to lease arrangements (including number, cost and timeline).
Such Performance Criteria may be applied on an absolute basis, be relative to
one or more peer companies of the Company or indices or any combination thereof
or, if applicable, be computed on an accrual or cash accounting basis. To the
extent required under Section 162(m) of the Code, the Committee shall, within
the first 90 days of the applicable Performance Period (or, if shorter, within
the maximum period allowed under Section 162(m) of the Code), define in an
objective manner the method of calculating the Performance Criteria it selects
to use for such Performance Period.

(v) Modification of Performance Goals. The Committee is authorized at any time
during the first 90 days of a Performance Period (or, if shorter, within the
maximum period allowed under Section 162(m) of the Code), or any time thereafter
(but only to the extent the exercise of such authority after such 90-day period
(or such shorter period, if applicable) would not cause the Performance
Compensation Awards granted to any Participant for the Performance Period to
fail to qualify as “qualified performance-based compensation” under
Section 162(m) of the Code), in its discretion, to adjust or modify the
calculation of a Performance Goal for such Performance Period to the extent
permitted under Section 162(m) of the Code (A) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction, event
or development affecting the Company, or any of its Affiliates, Subsidiaries,
divisions or operating units (to the extent applicable to such Performance Goal)
or (B) in recognition of, or in anticipation of, any other unusual or
nonrecurring events affecting the Company or any of its Affiliates,
Subsidiaries, divisions or operating units (to the extent applicable to such
Performance Goal), or the financial statements of the Company or any of its
Affiliates, Subsidiaries, divisions or operating units (to the extent applicable
to such Performance Goal), or of changes in applicable rules, rulings,
regulations or other requirements of any

 

14



--------------------------------------------------------------------------------

governmental body or securities exchange, accounting principles, law or business
conditions.

(vi) Payment of Performance Compensation Awards. (A) Condition to Receipt of
Payment. A Participant must be employed by the Company or one of its
Subsidiaries on the last day of a Performance Period to be eligible for payment
in respect of a Performance Compensation Award for such Performance Period.
Notwithstanding the foregoing and to the extent permitted by Section 162(m) of
the Code, in the discretion of the Committee, Performance Compensation Awards
may be paid to Participants who have retired or whose employment has terminated
prior to the last day of the Performance Period for which a Performance
Compensation Award is made, or to the designee or estate of a Participant who
died prior to the last day of a Performance Period.

(B) Limitation. Except as otherwise permitted by Section 162(m) of the Code, a
Participant shall be eligible to receive payments in respect of a Performance
Compensation Award only to the extent that (1) the Performance Goal(s) for the
relevant Performance Period are achieved and certified by the Committee in
accordance with Section 6(g)(vi)(C) and (2) the Performance Formula as applied
against such Performance Goal(s) determines that all or some portion of such
Participant’s Performance Compensation Award has been earned for such
Performance Period.

(C) Certification. Following the completion of a Performance Period, the
Committee shall certify in writing whether, and to what extent, the Performance
Goals for the Performance Period have been achieved and, if so, certify in
writing that amount of the Performance Compensation Awards earned for the period
based upon the Performance Formula. The Committee shall then determine the
actual amount of each Participant’s Performance Compensation Award for the
Performance Period and, in so doing, may apply negative discretion as authorized
by Section 6(g)(vi)(D).

(D) Negative Discretion. In determining the actual amount of an individual
Performance Compensation Award for a Performance Period, the Committee may, in
its discretion, reduce or eliminate the amount of the Award earned in the
Performance Period, even if applicable Performance Goals have been attained.

(E) Discretion. Except as otherwise permitted by Section 162(m) of the Code, in
no event shall any discretionary authority granted to the Committee by the Plan
be used to (1) grant or provide payment in respect of Performance Compensation
Awards for a Performance Period if the Performance Goals for such Performance
Period have not been attained, (2) increase a Performance Compensation Award for
any Participant at any time after the first 90 days of the Performance Period
(or, if shorter, the maximum period allowed under Section 162(m) of the Code) or
(3) increase the amount of a Performance Compensation Award above the maximum
amount payable under Section 4(a) of the Plan.

(h) Dividends and Dividend Equivalents. In the discretion of the Committee, an
Award, other than an Option or SAR or a Cash Incentive Award, may provide the
Participant with dividends or dividend equivalents, payable in cash, Shares,

 

15



--------------------------------------------------------------------------------

other securities, other Awards or other property, on a current or deferred
basis, on such terms and conditions as may be determined by the Committee in its
discretion, including, (A) payment directly to the Participant, (B) withholding
of such amounts by the Company subject to vesting of the Award or
(C) reinvestment in additional Shares, Restricted Shares or other Awards.

SECTION 7. Amendment and Termination. (a) Amendments to the Plan. Subject to any
applicable law or government regulation, to any requirement that must be
satisfied if the Plan is intended to be a stockholder-approved plan for purposes
of Section 162(m) of the Code and to the rules of NASDAQ or any successor
exchange or quotation system on which the Shares may be listed or quoted, the
Plan may be amended, modified or terminated by the Board without the approval of
the stockholders of the Company, except that stockholder approval shall be
required for any amendment that would (i) increase the Plan Share Limit or
increase the maximum number of Shares that may be delivered pursuant to
Incentive Stock Options granted under the Plan; provided, however, that any
adjustment under Section 4(b) shall not constitute an increase for purposes of
this Section 7(a), (ii) change the class of employees or other individuals
eligible to participate in the Plan or (iii) result in the amendment,
cancelation or action described in clause (i), (ii) or (iii) of the second
sentence of Section 7(b) being permitted without approval by the Company’s
stockholders. No amendment, modification or termination of the Plan may, without
the consent of the Participant to whom any Award shall theretofore have been
granted, materially and adversely affect the rights of such Participant (or his
or her transferee) under such Award, unless otherwise provided by the Committee
in the applicable Award Agreement.

(b) Amendments to Awards. The Committee may waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate
any Award theretofore granted, prospectively or retroactively; provided,
however, that, except as set forth in the Plan, unless otherwise provided by the
Committee in the applicable Award Agreement, any such waiver, amendment,
alteration, suspension, discontinuance, cancelation or termination that would
materially and adversely impair the rights of any Participant or any holder or
beneficiary of any Award theretofore granted shall not to that extent be
effective without the consent of the applicable Participant, holder or
beneficiary. Notwithstanding the preceding sentence, in no event may any Option
or SAR (i) be amended to decrease the Exercise Price thereof, (ii) be cancelled
at a time when its Exercise Price exceeds the Fair Market Value of the
underlying Shares in exchange for another Option or SAR or any Restricted Share,
RSU, other equity-based Award, award under any other equity-compensation plan or
any cash payment or (iii) be subject to any action that would be treated, for
accounting purposes, as a “repricing” of such Option or SAR, unless such
amendment, cancellation or action is approved by the Company’s stockholders. For
the avoidance of doubt, an adjustment to the Exercise Price of an Option or SAR
that is made in accordance with Section 4(b) or Section 8 shall not be
considered a reduction in Exercise Price or “repricing” of such Option or SAR.

SECTION 8. Change of Control. Unless otherwise provided in the applicable Award
Agreement, in the event of a Change of Control after the date of the adoption of
the Plan, unless provision is made in connection with the Change of Control

 

16



--------------------------------------------------------------------------------

for (a) assumption of Awards previously granted or (b) substitution for such
Awards of new awards covering stock of a successor corporation or its “parent
corporation” (as defined in Section 424(e) of the Code) or “subsidiary
corporation” (as defined in Section 424(f) of the Code) with appropriate
adjustments as to the number and kinds of shares and the Exercise Prices, if
applicable, (i) any outstanding Options or SARs then held by Participants that
are unexercisable or otherwise unvested shall automatically be deemed
exercisable or otherwise vested, as the case may be, as of five days prior to
such Change of Control, (ii) all Awards designated as Performance Compensation
Awards shall be paid out as if the date of the Change of Control were the last
day of the applicable Performance Period and “target” performance levels had
been attained and (iii) all other outstanding Awards (i.e., other than Options,
SARs and Awards designated as Performance Compensation Awards) then held by
Participants that are unexercisable, unvested or still subject to restrictions
or forfeiture, shall automatically be deemed exercisable and vested and all
restrictions and forfeiture provisions related thereto shall lapse as of
immediately prior to such Change of Control.

SECTION 9. General Provisions. (a) Award Agreements. Each Award hereunder shall
be evidenced by an Award Agreement, which shall be delivered to the Participant
and shall specify the terms and conditions of the Award and any rules applicable
thereto, including the effect on such Award of the death, disability or
termination of employment or service of a Participant and the effect, if any, of
such other events as may be determined by the Committee.

(b) Share Certificates. All certificates for Shares or other securities of the
Company or any Affiliate delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan, the applicable
Award Agreement or the rules, regulations and other requirements of the SEC,
NASDAQ or any other stock exchange or quotation system upon which such Shares or
other securities are then listed or reported and any applicable Federal or state
laws, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

(c) Nontransferability. Except as otherwise specified in the applicable Award
Agreement, during the Participant’s lifetime each Award (and any rights and
obligations thereunder) shall be exercisable only by the Participant, or, if
permissible under applicable law, by the Participant’s legal guardian or
representative, and no Award (or any rights and obligations thereunder) may be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant otherwise than by will or by the laws of descent and
distribution, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate; provided that (i) the designation of a beneficiary
shall not constitute an assignment, alienation, pledge, attachment, sale,
transfer or encumbrance and (ii) the Board or the Committee may adopt rules
permitting the transfer, solely as gifts during the Participant’s lifetime, of
Awards to (x) members of a Participant’s immediate family or to trusts, family
partnerships or similar entities for the benefit of such immediate family
members (such term meaning the Participant’s spouse, parent,

 

17



--------------------------------------------------------------------------------

child, stepchild, grandchild and the spouses of such family members) and
(y) charitable institutions; provided, however, that Incentive Stock Options
granted under the Plan shall not be transferable in any way that would violate
Section 1.422-2(a)(2) of the Treasury Regulations and in no event may any Award
(or any rights and obligations thereunder) be transferred in any way in exchange
for value. All terms and conditions of the Plan and all Award Agreements shall
be binding upon any permitted successors and assigns.

(d) Other Laws; Restrictions on Transfer of Shares. The Committee may refuse to
issue or transfer any Shares or other consideration under an Award if, acting in
its discretion, it determines that the issuance or transfer of such Shares or
such other consideration might violate any applicable law or regulation or
entitle the Company to recover the same under Section 16(b) of the Exchange Act,
and any payment tendered to the Company by a Participant, other holder or
beneficiary in connection with the exercise of such Award shall be promptly
refunded to the relevant Participant, holder or beneficiary. Without limiting
the generality of the foregoing, no Award granted hereunder shall be construed
as an offer to sell securities of the Company, and no such offer shall be
outstanding, unless and until the Committee in its discretion has determined
that any such offer, if made, would be in compliance with all applicable
requirements of the Federal and any other applicable securities laws.

(e) No Rights to Awards. No Participant or other Person shall have any claim to
be granted any Award, and there is no obligation for uniformity of treatment of
Participants or holders or beneficiaries of Awards. The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant and may be made
selectively among Participants, whether or not such Participants are similarly
situated.

(f) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained as a director, officer, employee
or consultant of or to the Company or any Affiliate, nor shall it be construed
as giving a Participant any rights to continued service on the Board. Further,
the Company or an Affiliate may at any time dismiss a Participant from
employment or discontinue any directorship or consulting relationship, free from
any liability or any claim under the Plan, unless otherwise expressly provided
in the Plan or in any Award Agreement.

(g) No Rights as a Stockholder. No Participant or holder or beneficiary of any
Award shall have any rights as a stockholder with respect to any Shares to be
distributed under the Plan until he or she has become the holder of such Shares.
In connection with each grant of Restricted Shares, except as provided in the
applicable Award Agreement, the Participant shall be entitled to the rights of a
stockholder (including the right to vote) in respect of such Restricted Shares.
Except as otherwise provided in Section 4(b) or the applicable Award Agreement,
no adjustments shall be made for dividends or distributions on (whether ordinary
or extraordinary, and whether in cash, Shares, other securities or other
property), or other events relating to, Shares subject to an Award for which the
record date is prior to the date such Shares are delivered.

 

18



--------------------------------------------------------------------------------

(h) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate, on one hand, and a
Participant or any other Person, on the other. To the extent that any Person
acquires a right to receive payments from the Company or any Affiliate pursuant
to an Award, such right shall be no greater than the right of any unsecured
general creditor of the Company or such Affiliate.

(i) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated or otherwise eliminated.

(j) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other compensation arrangements, which may, but need not, provide for the grant
of options, restricted stock, shares, other types of equity-based awards
(subject to stockholder approval if such approval is required) and cash
incentive awards, and such arrangements may be either generally applicable or
applicable only in specific cases.

(k) Recoupment of Awards. Any Award Agreement may (i) provide for recoupment by
the Company of all or any portion of an Award if the Company’s financial
statements are required to be restated due to noncompliance with any financial
reporting requirement under the Federal securities laws or (ii) include
restrictive covenants, including non-competition, non-disparagement and
confidentiality conditions or restrictions, that the Participant must comply
with during employment by the Company or for a specified period thereafter as a
condition to the Participant’s receipt or retention of all or any portion of an
Award. This Section 9(k) shall not be the Company’s exclusive remedy with
respect to such matters.

(l) Withholding. (i) Authority to Withhold. A Participant may be required to pay
to the Company or any Affiliate, and the Company or any Affiliate shall have the
right and is hereby authorized to withhold from any Award, from any payment due
or transfer made under any Award or under the Plan or from any compensation or
other amount owing to a Participant, the amount (in cash, Shares, other
securities, other Awards or other property) of any applicable withholding taxes
in respect of an Award, its exercise or any payment or transfer under an Award
or under the Plan and to take such other action as may be necessary in the
opinion of the Committee or the Company to satisfy all obligations for the
payment of such taxes.

(ii) Alternative Ways to Satisfy Withholding Liability. Without limiting the
generality of clause (i) above, subject to the Committee’s discretion, a
Participant may satisfy, in whole or in part, the foregoing withholding
liability by delivery of Shares owned by the Participant (which are not subject
to any pledge or other security interest) having a Fair Market Value equal to
such withholding liability or by having the Company withhold from the number of
Shares otherwise issuable pursuant to the exercise of the Option or SAR, or the
lapse of the restrictions on any other Award (in

 

19



--------------------------------------------------------------------------------

the case of SARs and other Awards, if such SARs and other Awards are settled in
Shares), a number of Shares having a Fair Market Value equal to such withholding
liability.

(m) Section 409A. (i) It is intended that the provisions of the Plan comply with
Section 409A of the Code, and all provisions of the Plan shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A of the Code.

(ii) No Participant or the creditors or beneficiaries of a Participant shall
have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under the Plan to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment. Except as permitted under Section 409A of the Code, any deferred
compensation (within the meaning of Section 409A of the Code) payable to any
Participant or for the benefit of any Participant under the Plan may not be
reduced by, or offset against, any amount owing by any such Participant to the
Company or any of its Affiliates.

(iii) If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (A) such Participant shall be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and
(B) the Company shall make a good faith determination that an amount payable
pursuant to an Award constitutes deferred compensation (within the meaning of
Section 409A of the Code) the payment of which is required to be delayed
pursuant to the six-month delay rule set forth in Section 409A of the Code in
order to avoid taxes or penalties under Section 409A of the Code, then the
Company shall not pay such amount on the otherwise scheduled payment date but
shall instead pay it on the first business day after such six-month period. Such
amount shall be paid without interest, unless otherwise determined by the
Committee, in its discretion, or as otherwise provided in any applicable
employment agreement between the Company and the relevant Participant.

(iv) Notwithstanding any provision of the Plan to the contrary, in light of the
uncertainty with respect to the proper application of Section 409A of the Code,
the Company reserves the right to make amendments to any Award as the Company
deems necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A of the Code. In any case, a Participant shall be solely responsible
and liable for the satisfaction of all taxes and penalties that may be imposed
on such Participant or for such Participant’s account in connection with an
Award (including any taxes and penalties under Section 409A of the Code), and
neither the Company nor any of its Affiliates shall have any obligation to
indemnify or otherwise hold such Participant harmless from any or all of such
taxes or penalties.

(n) Requirement of Consent and Notification of Election Under Section 83(b) of
the Code or Similar Provision. No election under Section 83(b) of the Code (to
include in gross income in the year of transfer the amounts specified in
Section 83(b) of the Code) or under a similar provision of law may be made
unless expressly permitted by

 

20



--------------------------------------------------------------------------------

the terms of the applicable Award Agreement or by action of the Committee in
writing prior to the making of such election. If an Award recipient, in
connection with the acquisition of Shares under the Plan or otherwise, is
expressly permitted under the terms of the applicable Award Agreement or by such
Committee action to make such an election and the Participant makes the
election, the Participant shall notify the Committee of such election within ten
days of filing notice of the election with the Internal Revenue Service (or any
successor thereto) or other governmental authority, in addition to any filing
and notification required pursuant to regulations issued under Section 83(b) of
the Code or any other applicable provision.

(o) Requirement of Notification Upon Disqualifying Disposition Under
Section 421(b) of the Code. If any Participant shall make any disposition of
Shares delivered pursuant to the exercise of an Incentive Stock Option under the
circumstances described in Section 421(b) of the Code (relating to certain
disqualifying dispositions) or any successor provision of the Code, such
Participant shall notify the Company of such disposition within ten days of such
disposition.

(p) Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware, without giving
effect to the conflict of laws provisions thereof.

(q) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be construed or deemed
stricken as to such jurisdiction, Person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.

(r) Headings and Construction. Headings are given to the Sections and
subsections of the Plan solely as a convenience to facilitate reference. Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of the Plan or any provision thereof. Whenever the words
“include”, “includes” or “including” are used in this Plan, they shall be deemed
to be followed by the words “but not limited to”.

SECTION 10. Term of the Plan. (a) Effective Date. The Plan shall be effective as
of the date of its adoption by the Board and approval by the Company’s
stockholders.

(b) Expiration Date. No Award shall be granted under the Plan after the tenth
anniversary of the date the Plan is approved by the Company’s stockholders under
Section 10(a). Unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, any Award granted hereunder, and the authority of
the Board or the

 

21



--------------------------------------------------------------------------------

Committee to amend, alter, adjust, suspend, discontinue or terminate any such
Award or to waive any conditions or rights under any such Award, shall
nevertheless continue thereafter.

 

22